DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites the phrase “the six panel includes a top panel is thicker than any other panel.”  This phrase is not clear.  It appears applicant may be trying to state that - - the six panels include a top panel, wherein the top panel is thicker than any of the other panels - -.  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,456,696) in view of Ziegleder (DE 200 07 630 U1).  Lee discloses an item of seating furniture comprising at least one seat in a manner of a seat pedestal or in the manner of a stool and at least one seat cushion wherein the seat has a hard core (66) and a soft outer layer (77) and a seat cushion (78) positioned thereon.   With respect to claims 2 and 19, the at least one hard foam plastic in the core (66) is an expanded polystyrene foam (see column 11, line 54).  With respect to claim 3, the at least one soft foam plastic is a polyurethane composite foam (See column 11, lines 18-24).  With respect to claim 4, the core has a density of 1 pound per cubic foot (approx. 16 kg per cubic meter).  With respect to claim 5, the outer layer (77) is composed of a polyurethane foam having a compression hardness of less than 20 Shore A or 70 Shore 00.  With respect to claim 9, at least one surface (i.e. top surface) has a lower hardness than other surfaces.  With respect to claim 13, the seat cushion shown in Figure 14A as (44) has a round shape.  Lee fails to disclose the seat having a shape of a cuboid or cube, the core having a volume between 40% and 95% of a volume of the seat and a seat cushion having a filling of microspheres composed of hard foam plastic.
Ziegleder teaches a seat cushion characterized in that it has a filling (6) of microspheres of hard foam plastic and having a diameter of less than 2 mm (see translation [0004]).  With respect to claim 18, the hard foam plastic comprises polystyrene (EPS, see translation [0005]).  With respect to claim 6, they have a diameter of preferably 1 mm.
	It would have been obvious to one of ordinary skill in the art to replace the memory foam cushion (78) of Lee with the cushion taught by Ziegleder.  The Ziegleder cushion is taught to be extremely variable in shape and low in weight.
	It would have been further obvious to modify the shape of the Lee seat to be a cuboid.  Lee discloses a range of possible shapes (circular, pentagonal, with two flat surfaces etc.) in the form of a chair, sofa, chaise lounge or bench or the form of a stool or ottoman.   Modifying the shape of Lee to be a cube, as claimed, would be a matter of design choice and would be obvious to try given the range of possible shapes disclosed.  The cuboid shape itself does not appear to solve any specific problem.
	It would have been further obvious to make the core between 40 and 95, more specifically 60 and 90 and preferably 75 and 85 percent of the volume of the seat.  The figures disclosed by Lee show a variety of core volumes from a very high percentage (see Figure 24 showing ratio of core to total volume in the mold) to a lower percentage  (see Figure 8).  Modifying the volume of the core with respect to the overall seat volume also appears to be a design consideration based upon the support features of the chair.  A specific volume between 75 and 85 percent does not appear to solve any specific problem and would have been obvious to try based upon the comfort requirements of the seated user.
	With respect to claims 11-12, 14 and 23 the prior art fails to disclose the exact claimed dimensions, however, a change in size of a particular object to make it useable for the environment in which is placed is obvious and well known in the art and requires only routine experimentation.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,456,696) in view of Ziegleder (DE 200 07 630 U1) in further view of Basques (10,034,549).  Lee, as modified, discloses all claimed elements with the exception of a core shaped of a cube and an outer layer of six adhesive panels bonded to the core wherein the top panel is thicker than other panels.  Basques discloses a cuboid shaped footstool with a core (14) and panels (18)(18)(18)(18)(20)(16) adhesively bonded to the core.  The top panel (16) is depicted as thicker than the other panels.  It would have been obvious to one of ordinary skill in the art to form the outer layer disclosed by Lee by assembling panels as taught by Basques.  Such a modification removes the need for specialized molding equipment for manufacture.  Furthermore, the panel would allow for one to be removed and replaced in the case of damage instead of the entire structure being damaged.

Response to Amendment
Applicant’s amendment has been fully considered.  Applicant first argues that Lee and Ziegleder fails to show a seat with a cuboid or cube shape having a flat top surface wherein the core has a volume of 40 to 95 percent of a volume of the seat.  As set forth above, the Examiner contends that the shape and volume of the core are matters of design choice wherein neither limitation solves any specific problem and one of ordinary skill in the art would contemplate shape changes in light of the variety of different shapes proposed by Lee.  The lumbar support protrusion (85) having a convex outer surface (86) is shown in one embodiment of Lee, however, as set forth above Lee proposes multiple embodiments with different shapes.  Applicant also argues that the combination does not show hard foam plastic microspheres.  Ziegleder teaches microspheres made of EPS.  EPS stands for “expanded polystyrene” which is a well known form of rigid closed cell thermoplastic foam material.  The Examiner maintains that the claimed invention is obvious over Lee in view of the teachings of Ziegleder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636